DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 06/25/2019 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Examiner’s Note
Paragraph [0068] of the Specification discloses that a “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, regarding claim 8, the 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “retrieving… a data record… wherein the determined data record indicates…”  There is a lack of antecedent basis because, according to this step of the claim, the data record was retrieved, not determined.  Therefore, for clarity, the limitation should be amended to be consistent.
Claims 12 and 18 recite similar limitations, and are therefore objected to for the same reasons.
Claim 16 is objected to because of the following informalities:  Claim 16 recites the preamble “The computer system of 14.”  The word “claim” should be added to the preamble.  For example, claim 16 should recite “The computer system of claim 14.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites the limitation “A computer program product comprising: one or more computer readable storage media…”  Using broadest reasonable interpretation, the limitation “a computer program product” may be interpreted as computer software.  Therefore, it is unclear how a software can comprise a physical computer readable storage media.
Claims 8-13 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 14 are directed to a method (claim 1), an apparatus (claim 8), and a system (claim 14).  Therefore, on its face, each independent claim 1, 8, and 14 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 14 recite, in part, a method, an apparatus, and a system of organizing human activity.  Using the limitations in claim 1 to identifying a plurality of users in a queue at an automated teller machine (ATM); determining historical ATM usage information associated with the identified plurality of users in the queue at the ATM; determining respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information; and determining respective transaction completion probabilities for the identified plurality of users completing the respective ATM transaction estimates based on a current resource supply of the ATM and the determined historical ATM usage information of the plurality of users in the queue at the ATM.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for identifying a plurality of users in a queue at an ATM, determining historical ATM usage information, determining respective ATM transaction estimates, and determining respective transaction completion probabilities.  The mere nominal recitation of one or more processors does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
The additional elements of independent claim 1 includes one or more processors. Furthermore, the additional elements of independent claim 8 includes a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions.  And, the additional elements of independent claim 14 includes a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9-13, and 15-20 simply help to define the abstract idea.  The additional limitations of the 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 11, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0012411 (“Kursun”).
Regarding claim 1, Kursun discloses a method comprising: 
identifying, by one or more processors, a plurality of users in a queue at an automated teller machine (ATM) (At least one computer processor.  See at least [0033].  See also [0159] and [0168].  There may be a plurality of users using mobile devices having the mobile application installed and using the mobile application to.  The users may use the ; 
determining, by one or more processors, historical ATM usage information associated with the identified plurality of users in the queue at the ATM (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  See also [0126].); 
determining, by one or more processors, respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of ; and 
determining, by one or more processors, respective transaction completion probabilities for the identified plurality of users completing the respective ATM transaction estimates based on a current resource supply of the ATM and the determined historical ATM usage information of the plurality of users in the queue at the ATM (A system for predictive mobile baking resource allocation may include a provisioning engine.  The provisioning engine data may receive predicted ATM resource data.  This may be a prediction of resources that will be requested at a given time, within a certain time period, etc.  The provisioning engine may look not only at existing requests, but also at predicted requests, predicted resources, etc. in order to optimize the outcome.  See at least [0111]-[0115].  The provisioning engine may analyze resource requirement match, which is a metric that may indicate how suited the system instance (e.g., the mobile banking resource) is for performing the transaction from a resource requirement perspective.  See at least [0125]-[0126] and [0119].  See also [0141]-[0145].).

Regarding claim 4, Kursun discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining respective ATM transaction estimates for the plurality of users in the queue at the ATM further comprises: determining, by one or more processors, urgency information associated with at least one user of the plurality of users in the queue at the ATM (The provisioning engine may receive a predicted transaction value and cost, as well as security and other constraints.  For example, the user may start the transaction on a mobile banking resource, and the transaction information can be used to prioritize the request.  , 
wherein the urgency information is selected from the group consisting of: a maximum preferred wait time, user-provided scheduled events, a frequency that the at least one user leaves an ATM queue without completing a transaction, and real-time indications of urgency (User Priority is a metric that may indicate the priority level a user might have in accessing resources.  Request priority may be a metric of how important the transaction requested in the incoming request queue, and this might include time sensitivity of the user’s transaction profile.  See at least [0123].  See also [0129]-[0130].  The provisioning engine may look at existing requests.  See at least [0115]-[0116].  See also [0143].  The Examiner interprets the time sensitivity of the user’s profile of the user making the existing transaction request as a real-time indication of urgency.); and 
determining, by one or more processors, the respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information and the determined urgency information (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  Provisioning engine may receive a predicted transaction value and cost, as well as security and other constraints. For example, in one embodiment, the user may start the transaction on a 

Regarding claim 6, Kursun discloses the limitations of claim 1, as discussed above, and Kursun further discloses in response to detecting a change to the identified plurality of users in the queue at the ATM, determining, by one or more processors, an updated plurality of users in the queue at the ATM (A system may receive incoming requests from users.  Certain requests may be given higher priority than others, based on, for example, customer status, etc.  See at least [0143].  See also [0144]-[0149].  The Examiner interprets giving an incoming request a higher priority as updating the plurality of users in the queue at the ATM.).

Regarding claim 7, Kursun discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining respective transaction completion probabilities for the identified plurality of users completing the respective ATM transaction further comprises: determining, by one or more processors, a usage condition indicating a health of an ATM access card of a user of the plurality of users in the queue at the ATM (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  See at least [0111]-[0113].  See also [0101].  The provisioning engine may receive, for example, user preferences and security profiles for users making requests.  See ; 
and determining, by one or more processors, the respective transaction completion probability for the user based on the current resource supply of the ATM and the determined historical ATM usage information of the user, and the determined usage condition of the ATM access card (A system for predictive mobile baking resource allocation may include a provisioning engine.  The provisioning engine data may receive predicted ATM resource data.  This may be a prediction of resources that will be requested at a given time, within a certain time period, etc.  The provisioning engine may look not only at existing requests, but also at predicted requests, predicted resources, etc. in order to optimize the outcome.  See at least [0111]-[0115].  The provisioning engine may analyze resource requirement match, which is a metric that may indicate how suited the system instance (e.g., the mobile banking resource) is for performing the transaction from a resource requirement perspective.  See at least [0125]-[0126] and [0119].  See also [0141]-[0145]. Resource requirements matching may be based on security requirement of the user profile.  See at least [0126]-[0132].).

Claim 8 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale, and Kursun further discloses a computer program product comprising: 

Claim 14 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale, and Kursun further discloses a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (See Kursun at least at [0160]-[0174].).

Claims 11 and 17 have similar limitations found in claim 4 above, and therefore are rejected by the same art and rationale.

Claims 13 and 19 have similar limitations found in claim 6 above, and therefore are rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 7 above, and therefore are rejected by the same art and rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun in view of US 2008/0071630 (“Donahue”).
Regarding claim 2, Kursun discloses the limitations of claim 1, as discussed above, and Kursun further discloses sending, by one or more processors, a notification to users of the plurality of users in the queue at the ATM (User may be notified.  See at least [0046] and [0068].  See also [0065].  There may be a plurality of users using mobile devices having the mobile application installed and using the mobile application to.  The users may use the application to make requests for mobile banking resources (e.g., ATMs).  The request may be for an ATM transaction.  See at least [0096]-[0098].  Mobile banking resources may only receive requests from within its immediate proximity (e.g., within a few blocks of its location).  See at 

While Kursun discloses notifying users, Kursun does not expressly disclose notifying users that have a corresponding respective transaction completion probability below a threshold value.

However, Donahue discloses notifying users that have a corresponding respective transaction completion probability below a threshold value (The score will be used to represent the probability the visitor will complete a transaction.  The score may determine whether the visitor is to be contacted, and if so, to what extent.  For example, a visitor with a probability score of 75 points or lower may be worth contacting but only by sending an e-mail or letter.  See at least [0052].  See also [0008], [0030], [0051], and [0053].).
From the teaching of Donahue, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the notification of Kursun being performed for users that have a corresponding respective transaction completion probability below a threshold value, as taught by Donahue, in order to increase likelihood of a transaction with a customer (see Donahue at least at [0002]-[0006]).

Claims 9 and 15 have similar limitations found in claim 2 above, and therefore are rejected by the same art and rationale.

Claims 3, 5, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun in view of US 20120143756 (“Rielly”).
Regarding claim 3, Kursun discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining respective ATM transaction estimates for the plurality of users in the queue at the ATM further comprises: determining, by one or more processors, real-time information associated with at least one user of the plurality of users in the queue at the ATM, wherein the real-time information includes a user-provided ATM transaction amount (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  The provisioning engine may look at both existing requests and predicted requests, predicted resources, etc.  And, predicted transaction value and cost for a user may then be received.  See at least [0115]-[0116].  The existing request may be associated with a transaction amount.  See at least [0126].  See also [0099].  The Examiner interprets existing request as real-time information.); and 
determining, by one or more processors, the respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information and the determined real-time information (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM .

While Kursun discloses ATM transaction amounts, Kursun does not expressly disclose that ATM transaction is a withdrawal. 

However, Rielly discloses the ATM transaction is a withdrawal (Examples of banking transactions that are commonly carried out using ATMs include withdrawals, deposits, transfer of funds between accounts, payment of bills, and account balance inquiries.  See at least [0003].).
From the teaching of Rielly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the transaction of Kursun being a withdrawal, as taught by Rielly, in order to improve flexibility of ATM usage for customers (see Rielly at least at [0003]-[0009]). 

Regarding claim 5, Kursun discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining historical ATM usage information associated with the identified plurality of users further comprises: determining, by one or more processors, an identity of a first user of the plurality of users in the queue at the ATM utilizing facial recognition (The mobile banking resource may use an on-board camera to recognize the user’s ; and 
retrieving, by one or more processors, a data record that corresponds to the first user (The mobile banking resource may use an on-board camera to recognize the user’s face.  For example, face recognition-based authentication using onboard cameras, Voice recognition using micro phones, finger or palm printing based biometric authentication using finger/palm Scanners, iris biometrics using iris scanners, behavioral and multimodal biometrics using multiple channels such as video (e.g., motion biometrics), or using full or partial authentication from users mobile devices, passwords, or any combination of these, may be used as necessary and/or desired.  A user may be fully authenticated.  When the user then access the mobile banking resource, a personalized profile for the user may be loaded.  See at least [0073]-[0076].); 
wherein the historical ATM usage information includes historical ATM transactions (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  Historical data may include historical request data.  See at least [0137].), 
user preferences (The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  A profile may be, for example, a detailed user profile (e.g., the user's sensitivity to delay, required security level, ability to authenticate the user remotely, etc.).  See at least [0098].  ), and 
an expected transaction amount (A predicted transaction value and cost for a user may be received.  See at least [0116].).   

While Kursun discloses data record, Kursun does not expressly disclose wherein the determined data record indicates historical ATM usage information for the first user.  Furthermore, while Kursun discloses historical ATM usage information including an expected transaction amount, Kursun does not expressly disclose that the transaction is a withdrawal.

However, Rielly discloses wherein the determined data record indicates historical ATM usage information for the first user (The overall system comprises the ATM that is connected to a host across a network. Host stores a user's profile, i.e., fast cash preference, language preference, frequently used functions, special queries, last couple of uses, activity of children or others who have an associated account, gas pump information and the like.  See at least [0035].  A function may be, for example, a withdrawal or deposit.  See at least [0043].  See also [0056], and [0060]-[0063].  The Examiner interprets the frequently used functions, and the last couple of uses, activities of children/others associated with the account, as the historical ATM usage information.), 
a withdrawal (Examples of banking transactions that are commonly carried out using ATMs include withdrawals, deposits, transfer of funds between accounts, payment of bills, and account balance inquiries.  See at least [0003].). 
From the teaching of Rielly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the determining data record of Kursun indicating historical ATM usage information, as taught by Rielly, and by the transaction of Kursun being a withdrawal, as taught by Rielly, in order to improve flexibility of ATM usage for customers (see Rielly at least at [0003]-[0009]). 

Claims 10 and 16 similar limitations found in claim 3 above, and therefore are rejected by the same art and rationale.

Claims 12 and 18 have similar limitations found in claim 5 above, and therefore are rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0190082 (“Chebrole”) discloses an electronic system and method for management of cash in automated teller machines (ATMs).  US 2018/0130035 (“Dhulipalla”) discloses a method including determining whether a transaction request associated with an account would clear the account if the transaction request is processed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694